SUAREZ, J.
William Hiram Gibson has filed petitions for mandamus requesting this Court compel the trial court to rule on petitions that the defendant claims are pending below. We dismiss the petitions as moot and successive.
First, Gibson seeks an order compelling the trial court to rule on the merits of a 3.850 motion that he filed on March 1, 2002. The record shows that his petition was denied by the trial court on March 3, 2003 and that the trial court’s denial was affirmed by this Court. Gibson v. State, 855 So.2d 65 (Fla. 3d DCA 2003) (Table) (3D03-1607); Gibson v. State, 854 So.2d 201 (Fla. 3d DCA 2003) (Table) (3D03-1845). Gibson’s petition is denied as moot.
Gibson next appears to attempt to appeal from the denial of his motion to correct sentence rendered December 9, 2009. This appeal is untimely filed. Additionally, the trial court correctly ruled that the issues raised were previously raised and ruled upon and that the motion was successive.
Dismissed.